Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
	This communication has been issued in response to Applicant’s request for reconsideration filed 27 July 2021.  Claims 1-17 remain pending in this application.    


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cappellini et al (USPG Pub No. 20030014286A1; Cappellini hereinafter).

As for Claim 1, Cappellini teaches, A method comprising: 
“providing a geospatial request from a first system to a second other system” (see pp. [0025-0026], [0028], [0122]; e.g., the reference of Cappellini teaches of providing a computer reservation system for the reservation and purchase of capacity on vectors including those representing transport paths and routes, where a user input and request results in the search of all paths representing available transportation-related capabilities of service providers capable of fulfilling the transportation-related request.  According to paragraphs [0024-0026], the system of Cappellini utilizes spatial or Geographical Information Systems {G.I.S.} to manage spatial or geographical data in a unified worldwide system using coordinates.  As stated within the cited paragraph [0122], the system will search all paths representing available transportation-related capabilities of service providers capable of fulfilling transportation-related requests, as a result of a service user input and request considered equivalent to Applicant’s “geospatial request” from a first system to a second other system such as the system of a transportation hub locating transportation-related paths for fulfilling tasks); 
		“receiving at the first system from the second other system a plurality of different process-dataset solutions for geospatially processing said request, each process-dataset solution comprising a dataset comprising location and characteristic data relating to natural and constructed features and boundaries on the Earth and a geospatial information process for geospatially processing said dataset of the process-dataset solution, some process-dataset solutions for providing different results and some process dataset solutions for execution by different solution providers” (see pp. can find cross-border situations, between two or more countries...” {i.e. United Kingdom/New York} for a plurality of providers {i.e. rail freight/sea freight providers} when fulfilling received requests);
“providing from the first system to the second other system a user selection between the process-dataset solutions” (see pp. [0325], [0677]; e.g., the primary reference teaches of providing one or more of a plurality of transport related attributes used by decision making algorithms of the one or more service providers, such as 
“in response to the user selection receiving at the first system from the second other system a result of processing according to the user selection the process-dataset solution in accordance with a geospatial combination of spatial software and analytical methods upon terrestrial and/or geographic datasets” (see pp. [0115-0119], [0677-0678]; e.g., Paragraphs [0115-0119] teach of the system including a plurality of software tools such as GIS/geocoding systems and routing software, and also incorporating one or more of a compatible location system capable of identifying a location or locus through logically-coded elements such as postcodes or coordinates.  Service providers provide transport paths representing available transportation-related capabilities.  As discussed within this communication above and as stated within the cited paragraphs [0122-0125], the system will search all paths representing available transportation-related capabilities of service providers capable of fulfilling transportation-related requests, as a result of a service user input and request considered equivalent to Applicant’s “geospatial request” from a first system to a second other system such as the system of a transportation hub locating transportation-related paths for fulfilling tasks.  The primary reference of Cappellini, at least within paragraph [0325], teach of providing one or more of a plurality of transport related attributes used by decision 


As for Claim 2, Cappellini teaches, “where the geospatial request comprises a request for being responded to by processing a combination of spatial software and/or analytical methods with terrestrial or geospatial datasets” (see pp. [0121-0125], [0325]; e.g., Cappellini teaches of the system, as a result of a service user input and request, producing a path data group subset which provides combinations of complete transport paths or combinations of partial transport paths or both {i.e. a combination of a plurality of legs corresponding to two or more service providers}, considered equivalent to Applicant’s “list comprising the plurality of datasets”.  Paragraph [0325] teaches of utilizing at least one or more of a decision making algorithm, equivalent to Applicant’s analytical methods). 


As for Claim 3, Cappellini teaches, “determining the plurality of process dataset solutions, the plurality of process dataset solutions different for different geospatial requests” (see pp. [0121-0125]; e.g., Cappellini teaches of the system, as a result of a service user input and request, producing a path data group subset which provides combinations of complete transport paths or combinations of partial transport paths or both {i.e. a combination of a plurality of legs corresponding to two or more service providers}, considered equivalent to Applicant’s “list comprising the plurality of datasets”). 

As for Claim 4, Cappellini teaches, “determining a plurality of datasets for displaying to a requestor who provided the request at the first system a list comprising the plurality of datasets” (see pp. [0121-0125]; e.g., Cappellini teaches of the system, as a result of a service user input and request, producing a path data group subset which provides combinations of complete transport paths or combinations of partial transport paths or both {i.e. a combination of a plurality of legs corresponding to two or more service providers}, considered equivalent to Applicant’s “list comprising the plurality of datasets”). 

As for Claim 10, Cappellini teaches, “a process-dataset solution of the resulting process-dataset solutions comprises a process for execution on a resulting dataset, the resulting dataset resulting from an execution of another process upon a first dataset” (see pp. [0166], [0694-0698]; e.g., the reference of Cappellini teaches of utilizing 


As for Claim 17, Cappellini teaches, A method comprising: 
“providing a geospatial request from a first system to a second other system” (see pp. [0025-0026], [0028], [0122]; e.g., the reference of Cappellini teaches of providing a computer reservation system for the reservation and purchase of capacity on vectors including those representing transport paths and routes, where a user input and request results in the search of all paths representing available transportation-related capabilities of service providers capable of fulfilling the transportation-related request.  According to paragraphs [0024-0026], the system of Cappellini utilizes spatial or Geographical Information Systems {G.I.S.} to manage spatial or geographical data in a unified worldwide system using coordinates.  As stated within the cited paragraph [0122], the system will search all paths representing available transportation-related capabilities of service providers capable of fulfilling transportation-related requests, as a result of a service user input and request considered equivalent to Applicant’s “geospatial request” from a first system to a second other system such as the system of a transportation hub locating transportation-related paths for fulfilling tasks);
can find cross-border situations, between two or more countries...” {i.e. United Kingdom/New York} for a plurality of providers {i.e. rail freight/sea freight providers} when fulfilling received requests);
“providing from the second other system to the first system an indication of a value indicator relating to each of at least some of the plurality of process-dataset solutions” (see pp. [0325], [0677]; e.g., the primary reference teaches of providing one or more of a plurality of transport related attributes used by decision making algorithms of the one or more service providers, such as compatibility with other transported cargo, pick up or delivery distances to main route, and rating of service provider or user, for example, reading on Applicant’s language of providing an indication of a value indicator relating to the one or more solutions.  Paragraphs [0122-0126] teach of the optional selection of paths of the path data group dataset, which are combinations of complete transport paths or combinations of partial transport paths or both); and 
“displaying to the user data relating to the plurality of process-dataset solutions and including data indicative of the value indicator” (see pp. [0115-0119], [0677-0678]; e.g., Paragraphs [0115-0119] teach of the system including a plurality of software tools such as GIS/geocoding systems and routing software, and also incorporating one or more of a compatible location system capable of identifying a location or locus through logically-coded elements such as postcodes or coordinates.  Service providers provide transport paths representing available transportation-related capabilities.  As discussed within this communication above and as stated within the cited paragraphs [0122-0125], the system will search all paths representing available transportation-related capabilities of service providers capable of fulfilling transportation-related requests, as a result of a [0124] The results can be grouped and displayed according to different or combined criteria, including speed, price, quality and value.” The primary reference of Cappellini, at least within paragraph [0325], teach of providing one or more of a plurality of transport related attributes used by decision making algorithms of the one or more service providers, such as compatibility with other transported cargo, pick up or delivery distances to main route, and rating of service provider or user, for example, reading on Applicant’s language of providing an indication of a value indicator relating to the one or more solutions.  As stated within the cited paragraphs [0677-0678] & [0688-0691], values can be calculated for the intelligence management system, and provided as a list of paths accompanied by values filtered for redundancy and based on one or more factors such as origin-destination pair distance or total combined price, for example, allowing for the user to select/contract one or more carrier or service provider transport path or some of its components that he/she is interested in).

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cappellini et al (USPG Pub No. 20030014286A1; Cappellini hereinafter) in view of Chang et al (USPG Pub No. 20080140625A1; Chang hereinafter).

As for Claim 5, the reference of Cappellini teaches of an information search and retrieval system including those representing transport paths and routes.
Cappellini not appear to explicitly recite the limitation, “selecting is performed by the requestor and comprising: billing one of the requestor and a user associated with the requestor a predetermined amount for execution of the process-dataset solution”
Chang teaches, “selecting is performed by the requestor and comprising: billing one of the requestor and a user associated with the requestor a predetermined amount for execution of the process-dataset solution” (see paragraph [0043-0044]; e.g., the reference of Chang serves as an enhancement to the teachings of Cappellini by providing a billing system within a geospatial information processing system which may bill the user of the registered web service component use on behalf of each service provider). 
The combined references of Cappellini and Chang are considered analogous art for being within the same field of endeavor as the claimed invention, which is geospatial 


As for Claim 6, the reference of Cappellini teaches of an information search and retrieval system including those representing transport paths and routes.
The Cappellini reference does not appear to explicitly recite the limitation of, “billing a party associated with the selected process dataset solution a predetermined amount for execution of the process-dataset solution”.
Chang teaches, “billing a party associated with the selected process dataset solution a predetermined amount for execution of the process-dataset solution” (see paragraph [0043-0044]; e.g., the reference of Chang serves as an enhancement to the teachings of Cappellini by providing a billing system within a geospatial information processing system which may bill the user of the registered web service component use on behalf of each service provider). 
The combined references of Cappellini and Chang are considered analogous art for being within the same field of endeavor as the claimed invention, which is geospatial 


As for Claim 7, the reference of Cappellini teaches of an information search and retrieval system including those representing transport paths and routes.
The Cappellini reference does not appear to explicitly recite the limitation of, “paying a process/dataset provider of at least a process within the process-dataset solution in dependence upon execution of the process-dataset solution”.
Chang teaches, “paying a process/dataset provider of at least a process within the process-dataset solution in dependence upon execution of the process-dataset solution” (see paragraph [0043-0044]; e.g., the reference of Chang serves as an enhancement to the teachings of Cappellini by providing a billing system within a geospatial information processing system which may bill the user of the registered web service component use on behalf of each service provider).
The combined references of Cappellini and Chang are considered analogous art for being within the same field of endeavor as the claimed invention, which is geospatial 



Claims 8, 9 & 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cappellini et al (USPG Pub No. 20030014286A1; Cappellini hereinafter) in view of Fitzgerald et al (USPG Pub No. 20100312464A1; Fitzgerald hereinafter).

As for Claim 8, the reference of Cappellini teaches of an information search and retrieval system including those representing transport paths and routes.
The Cappellini reference does not appear to explicitly recite the limitation, “displaying advertising data from an advertiser to the requestor in association with at least one of displaying the process-dataset solutions and executing a process-dataset solution and wherein paying is performed from the advertiser to at least one process/dataset provider”.

The combined Cappellini and Fitzgerald references are considered analogous art for being within the same field of endeavor as the claimed invention, which is geospatial information processing services, along with utilizing a proprietary content database and associated support services.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the displaying of advertising information, as taught by Fitzgerald, with the method of Cappellini in order to allow advertisers very specific point of sale/point of use opportunities to reach consumers and increase revenue.  (Fitzgerald; see pp. [0034])


As for Claim 9, Cappellini teaches, “the process/dataset provider comprises a plurality of providers, comprising a dataset provider and a service provider” (see pp. [0121-0125]; e.g., Cappellini teaches of the system, as a result of a service user input and request, producing a path data group subset which provides combinations of 

As for Claim 11, the reference of Cappellini teaches of an information search and retrieval system including those representing transport paths and routes.
The Cappellini reference does not appear to explicitly recite the limitation, “determining a value indicator for a process-dataset solution based on usage statistics relating to the process-dataset solution”.
Fitzgerald teaches, “determining a value indicator for a process-dataset solution based on usage statistics relating to the process-dataset solution” (see paragraph [0102-0104]; e.g., the reference of Fitzgerald provides an icon of a map which can display specific details such as ratings and history pertaining to use of a web site, for example).
The combined Cappellini and Fitzgerald references are considered analogous art for being within the same field of endeavor as the claimed invention, which is geospatial information processing services, along with utilizing a proprietary content database and associated support services.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the displaying of advertising information, as taught by Fitzgerald, with the method of Cappellini in order to allow advertisers very specific point of sale/point of use opportunities to reach consumers and increase revenue.  (Fitzgerald; see pp. [0034])


As for Claim 12, the reference of Cappellini teaches of an information search and retrieval system including those representing transport paths and routes.
The Cappellini reference does not appear to explicitly recite the limitations of, “providing a user profile for a user” and “determining individuals with similar profiles to the user profile”.
Fitzgerald teaches, “providing a user profile for a user” (see pp. [0020]; e.g., the reference of Fitzgerald teaches of creating profiles known as an eTwin); 
“determining individuals with similar profiles to the user profile” (see pp. [0065]; e.g., the reference teaches of a process of determining the preferences of various people in a car, for example, so that they preferences can be tailored along with a pre-determined eTwin for providing tailored music, information, and/or filter points of interest shown on a GPS); and 
“providing value indicators associated with the determined individuals” (see pp. [0065]; e.g., the reference of Fitzgerald teaches of providing a pre-defined eTwin covering each circumstance and set of preferences for each person recognized in a car, for example). 
 The combined Cappellini and Fitzgerald references are considered analogous art for being within the same field of endeavor as the claimed invention, which is geospatial information processing services, along with utilizing a proprietary content database and associated support services.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the displaying of advertising information, as taught by Fitzgerald, with the method of 

As for Claim 13, the reference of Cappellini teaches of an information search and retrieval system including those representing transport paths and routes.
The Cappellini reference does not appear to explicitly recite the limitation of, “the user profile is provided by the user”.
Fitzgerald teaches, “the user profile is provided by the user” (see pp. [0020]; e.g., the reference of Fitzgerald teaches of creating profiles known as an eTwin). 
The combined Cappellini and Fitzgerald references are considered analogous art for being within the same field of endeavor as the claimed invention, which is geospatial information processing services, along with utilizing a proprietary content database and associated support services.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the displaying of advertising information, as taught by Fitzgerald, with the method of Cappellini in order to allow advertisers very specific point of sale/point of use opportunities to reach consumers and increase revenue.  (Fitzgerald; see pp. [0034])

As for Claim 14, the reference of Cappellini teaches of an information search and retrieval system including those representing transport paths and routes.
The Cappellini reference does not appear to explicitly recite the limitation of, “the user profile is determined based on user usage data”.

The combined Cappellini and Fitzgerald references are considered analogous art for being within the same field of endeavor as the claimed invention, which is geospatial information processing services, along with utilizing a proprietary content database and associated support services.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the displaying of advertising information, as taught by Fitzgerald, with the method of Cappellini in order to allow advertisers very specific point of sale/point of use opportunities to reach consumers and increase revenue.  (Fitzgerald; see pp. [0034])


As for Claim 15, the reference of Cappellini teaches of an information search and retrieval system including those representing transport paths and routes.
The Cappellini reference does not appear to explicitly recite the limitation of, “wherein each dataset comprises addresses superimposed on a map”.
Fitzgerald teaches, “wherein each dataset comprises addresses superimposed on a map” (see Fig. 2; see pp. [0030], [0052]; e.g., a map is generated for the users’ destinations, displaying routes and addresses). 



As for Claim 16, the reference of Cappellini teaches of an information search and retrieval system including those representing transport paths and routes.
The Cappellini reference does not appear to explicitly recite the limitation of, “wherein each dataset comprises two maps coupled to form a larger map”.
Fitzgerald teaches, “wherein each dataset comprises two maps coupled to form a larger map” (see Fig. 2; see pp. [0026], [0030], [0038]; e.g., the cited Fitzgerald orients maps based on consumer input and is generated for the users’ destinations, displaying routes and addresses, plotted on a geocoded map and in addition to points of a Trip Ideas page that are also mapped, but not routed, further expanding the map). 
 The combined Cappellini and Fitzgerald references are considered analogous art for being within the same field of endeavor as the claimed invention, which is geospatial information processing services, along with utilizing a proprietary content database and associated support services.  Therefore, it would have been obvious to 

Response to Arguments
Applicant's arguments and amendments, with respect to at least Cappellini’s alleged failure to teach the subject matter of at least Claims 1-4, 10 & 17 have been fully considered, and are not persuasive.  Further rationale is provided below.

With respect to Applicant’s argument that:
“Careful analysis of Cappellini shows that data is extracted from transport databases (see Paragraphs 117-119) indicating specific transport route segments. Thus, the local database is populated with available transport route segments for analyzing routing for cargo. The resulting database is analyzed relying on Cappellini’s process. Thus, there is a single process-dataset solution. Though the result of the analysis allows for selection of transport services from any of a number of transport providers along any of a number of transport routes, the process is a single process executed on a single constructed dataset... 
Clearly, a single database is constructed with the data imported and is analysed by a single process. In such a system, returning process dataset solutions is impossible as there is only one process and one dataset. Further, the paths discussed in Cappellini are not datasets, but individual datum within the single dataset described in Cappellini. Conflating pre-configuration or pre-population of a database with the limitations recited in the claims of the present application is either an error or an unsupported expansion of the teachings of the cited art that the cited art does not support. It is respectfully submitted that claims 1-4, 10, and 17 are not anticipated by Cappellini.”

Examiner is not persuaded and contends that the applied Cappellini reference reads on Applicant’s claimed limitations, at least in view of Claims 1-4, 10 & 17 under the 35 USC 102(a)(1) rejection.  As stated within the previous communication, cited paragraphs [0122-0125] of Cappellini teaches that a user input and request results in the search of all paths representing available transportation-related capabilities of service providers capable of fulfilling the transportation-related request, producing path data group subset, equivalent to Applicant’s different process-dataset solutions.  The path data group subset(s) include a plurality of sequentially-combinable path data groups arranged in sequential combination representing combinable, available transportation-related capabilities, which, when combined/arranged can fulfill transportation-related requests, such as a combination of a plurality of legs” corresponding to two or more service providers, thus, providing for a plurality of process dataset solutions stemming from two or more service providers and combining complete and/or partial transport paths in the same fashion provided by Applicant.  Results of these combinations can be grouped and displayed according to different or combined criteria {i.e. speed, price, quality, and value}.


Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
**Zeibak et al (USPG Pub No. 20100070465A1) teaches an apparatus and method for evaluating data points against cadastral regulations.
**Evans et al (USPG Pub No. 20040030706A1) teaches a spatial data portal.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								10/30/2021